•ON Petition eor Rehearing.
By the Court,
Norcross, J.:
Counsel for appellants have filed a petition for rehearing in this cause upon several grounds. The opinion heretofore rendered covers satisfactorily, we think, all points raised in the petition, with one exception. Counsel in his petition says: "The judgment in the case at bar is not a final settlement of the partnership affairs. Paragraph 16 gives plaintiffs judgment against defendant Scott for $2,182.60, upon which execution may issue. This is also a separate judgment for costs of $936. Also a separate judgment for one-half of the *88mining property. There is no balance struck. The judgment is for separate items of the partnership account. In paragraph 18 the plaintiffs are given judgment for one-half of all the moneys in the custody of the receiver, gross, and plaintiffs are entitled to have the same delivered to them eo instante. No account has been rendered by the receiver, who has possession of all the property. We submit that this judgment is indefinite and uncertain; so much so that this court cannot permit its execution or attempted execution by the lower court. It is to be executed piecemeal. In part by the delivery of specific real property; in part by execution upon separate items for money judgments; in part by the delivery of a divided one-half of money in the receiver’s hands as against the claims of the receiver himself and the creditors of the estate, and those having prior charges against the property itself, to be paid out of those funds, where there is no balance struck as between the contending litigants. Confusion must arise upon attempting to satisfy, by execution, the separate items, when the officer may levy upon the very property directed by the other part of the judgment to be delivered to plaintiffs. The record does not show that the receiver possesses sufficient to pay his own claims and expenses, and, if his account were first settled, the court might direct to be paid to him, out of the funds of the estate, such an amount that there could be no independent judgment for separate money items. The court might find it necessary to sell all the real property to pay creditors, or other claimants, and the sale of all the real property, and división of the proceeds is the usual and ordinary method of settlement in partnership affairs.”
Even if there was room for argument as to whether the judgment rendered in this cause was a final judgment, appellants by treating it as such, and appealing therefrom, are estopped to deny the finality of the decree. (State v. Commissioners, 22 Nev. 78, Clark v. Dunnam, 46 Cal. 204; Bigelow on Estoppel, p. 601.)
The judgment in this case determined all the material issues raised by the pleadings. It determined the existence of the partnership, and ordered dissolution thereof. It gave to plaintiffs an undivided half interest in certain described *89mining claims determined to have belonged to the partnership. It gave judgment against defendant Scott for one-half of $4,500, less certain specified deductions, the said sum of $4,500 having been received by Scott upon account of the partnership affairs prior to the institution of the suit and the appointment of the receiver. It further allowed plaintiffs their costs, taxed at $936.15.
The decree also contains the following provisions: "It is further ordered, and said plaintiffs are hereby adjudged and decreed to be entitled to take, receive, and have delivered to them an undivided one-half of any and all moneys or other consideration now in the keeping, custody, or control of R. L. ‘ Douglass, receiver herein, and which moneys or consideration has accrued or is accruing to the interest heretofore held, owned, or claimed by the defendant Scott in the mining claims, and premises herein mentioned, and plaintiffs are hereby adjudged to be entitled to a delivery of the same, and are hereby given judgment therefor. It is further ordered, adjudged, and decreed that the said R. L. Douglass, receiver herein, be, and he is hereby, directed to forthwith make a full account of all his acts and proceedings herein, and render the same to the court, and to forthwith transfer, pay, and deliver to the plaintiffs herein, or their attorneys of record, an undivided one-half of any and all moneys or other consideration, received and now held, by him as such receiver, and accruing to the interest heretofore standing in the name of and claimed by the said codefendant Fitzpatrick in said town-site premises, and also to forthwith transfer, pay, and deliver to plaintiffs, or their attorneys of record, an undivided one-half of any and all moneys or' other consideration received and now held by him as such receiver, and accruing to the interest, part, and share in ■ said contracts for the sale of certain of the aforesaid mining claims and heretofore standing in the name of and claimed by the said defendant Scott.”
The decree concludes as follows: "The court hereby reserves the right to make a supplemental decree herein on proper showing made for that purpose, as to any other or further property, if any, belonging to said copartnership, and not adjudicated upon or included herein!’ The objections *90made to that portion of the decree giving the respondents judgment for one-half of all moneys in the hands of the trustee go largely to the question of the finality of the decree. These objections would not be well taken, even if they could now be raised.
In Bates on Partnership, 970, the author says: "A decree finding the existence of a partnership and ordering a dissolution, or finding the fact and time of dissolution, and settling the proportions of interest of partners, and referring the cause to ascertain the specific amounts and to take the account, is a final decree for the purposes of appeal!’ (Clark v. Dunnam, 46 Cal. 205; Sharon v. Sharon, 79 Cal. 703; Arnold v. Sinclair, 11 Mont. 556, 29 Pac. 340, 28 Am. St. Rep. 489; Black on Judgments, 41. See, also, note to Williams v. Field, 60 Am. Dec. 429.)
The record in this case contains a report of the receiver filed January 28, 1907, in pursuance of the decree, which decree was filed January 4, 1907. This report shows that the receiver had in his hands upon the date he filed his report moneys belonging to the partnership in the sum of $27,'316.59. The receiver asked to be allowed a commission in the sum of $1,200, and for a reasonable allowance for his attorney’s fees in the sum of $250. The report of the receiver does not show that there are any claims of third parties against the partnership; nor is it claimed that the record so shows. Counsel in his petition for rehearing asserts that, since the appeal, certain claims have been made by third parties of indebtedness due them from the partnership. Even if we could consider such claims as having been adjudicated, nevertheless it appears that the receiver has ample funds in his hands to pay them all, and have a large balance besides.
While the matter is not strictly before us, we deem it appropriate to say that claims of third parties, if any, should be adjudicated and settled before the final discharge of the receiver. Plaintiffs, of course, are liable for the partnership debts equally with the defendant Scott. Counsel for petitioner says that counsel for plaintiffs claim that under the decree awarding plaintiffs one-half of all moneys in the hands of the receiver they are entitled to such half immedi*91ately, irrespective oí any indebtedness of the partnership. At the time the decree was entered there was no showing of any partnership indebtedness, and the court doubtless proceeded upon, the theory that there was none. Objection to the decree is made because it has the effect of imposing the receiver’s fees upon the defendant Scott. There is no specific reference in the decree covering the fees and expenses of the receiver, nor is there in the decision of the court. The decision of the court was that " plaintiffs are entitled to their costs herein expended.” No other reference is made to costs or expenses of the proceeding. Findings and decree were ordered to be entered in accordance with the opinion. If it was the intention of the court to impose all the receiver’s costs upon the defendant Scott, we think it should have been so definitely expressed, and not left to inference from the decree which in this case, as is usual, was prepared by counsel for the prevailing party. The allowance of the fees of the receiver as costs in the proceeding is a matter in the legal discretion of the trial court. In this case it is not clear what disposition the court intended to make of these fees and expenses. It is quite possible in a case of such magnitude the question of taxing the receiver’s fees and expenses was either overlooked entirely, or that it was the intention of the court that that matter be disposed of upon the settlement of the receiver’s final account.
A literal construction of the decree would undoubtedly impose all the fees and expenses of the receiver upon the defendant Scott. Where such is not manifestly the intention of the trial court, we are not disposed so to regard it. The order appointing the receiver recites the reasons therefor as follows: "Upon reading the said verified complaint, and it appearing to the court therefrom that it is a proper case for the appointment of a receiver, and it further appearing to the court that it is for the best interest of the said copartnership that a receiver, with all the usual powers, be appointed to take charge of all and singular the said copartnership business, properties, and effects, as set forth and described in the said complaint, and hold and preserve the same pending the further order of the court.” It appears from this order that the court deemed the appointment of the receiver for the *92"best interest of the said copartnership.” Plaintiffs and defendant Scott were equally interested in the partnership affairs, and if the receiver was deemed to be for the best interest of the partnership, then both parties were equally benefited by the receivership. "If the appointment of the receiver is for the equal benefit of both parties to the action, as in a suit for the settlement of partnership affairs, the receiver’s compensation should .be borne by both parties equally.” (High on Receivers, 796.)
In Johnson v. Garrett, 23 Minn. 565, the court said: "The court charged in the account against plaintiff the whole compensation allowed to the receiver. There are no facts stated in the finding to sustain this. The receiver was appointed for the benefit of both parties, and, we must presume, upon a showing that justified it; and the court, we must presume, allowed him only what his services were worth. These services were of equal benefit to both parties. . His appointment relieved each of them from transacting the business he was paid to do. Where the appointment of a receiver benefits equally all the parties, they should, as a general rule, share the expense equally. One-half of the sum so charged to plaintiff, to wit, $250, must be deducted from the judgment.”
As the record appears in this court, there is ample money in the hands of the receiver to pay such fees and expenses as the court may award the receiver, to pay all- just claims, if any, against the partnership, and out of the half remaining and belonging to defendant Scott, to pay plaintiffs their judgment for costs taxed at $936.15 and the amount of $1,272.60, determined to be due plaintiffs from defendant Scott on account of their one-half interest in the money received by Scott on account of the partnership prior to the institution of suit. If there is money in the hands of the receiver after paying the fees and expenses of the receiver and the debts of the partnership to make these payments to plaintiffs, they should be so made, instead of being enforced by execution prior to the settlement of the receiver’s accounts.
It is ordered that the decree in this cause be further modified by providing that the fees and expenses of the receiver be paid one-half by the plaintiffs, and one-half by the defend*93ant Scott, and that after all tbe expenses of the receivership, and all partnership indebtedness, if any, has been paid and discharged, the funds remaining in the hands of the receiver shall be paid one-half to the plaintiffs, and one-half to the defendant Scott, subject, however, to the right of plaintiffs to receive from defendant Scott’s portion, if the same is sufficient, the amount of plaintiffs’ judgment against defendant Scott for the sums of $1,272.60 and $936.15 costs.
With these additional modifications, the judgment and order of this court as heretofore made on the 2d day of January, 1908, will stand as the judgment and order of this court.
A rehearing is denied.